  8:14-cv-00324-JFB-SMB Doc # 93 Filed: 04/19/21 Page 1 of 2 - Page ID # 1945




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:14CR324

       v.
                                                                 ORDER
FERNANDO NEVAREZ-CARREON,

                     Defendant.


      This matter is before the Court on Defendant Fernando Nevarez-Carreon’s
(“Nevarez-Carreon”) Notice of Appeal (Filing No. 141) and the Clerk of Court’s
memorandum addressing Nevarez-Carreon’s ability to proceed on appeal in forma pauperis
(Filing No. 142).

      “A litigant seeking to appeal a judgment must either pay the required filing
fees . . . or proceed in forma pauperis . . . .” Swift v. Williams, No. 8:17CV331, 2017 WL
6812606, at *1 (D. Neb. Dec. 13, 2017) (citing 28 U.S.C. § 1915; Fed. R. App. P. 3, 24).
Nevarez-Carreon seeks to appeal from the Court’s Memorandum and Order (Filing No.
138) denying Nevarez-Carreon’s motion to reduce sentence under 18 U.S.C.
§ 3582(c)(1)(A) as amended by Section 603 of the First Step Act, and the Memorandum
and Order (Filing No. 140) denying his Motion to Reconsider.

      The Court denied Nevarez-Carreon’s Motions for the same reasons it denied his
previous motions for compassionate release (see Filing No. 138).         The Court also
previously denied in forma pauperis status based on the same arguments that Nevarez-
Carreon makes in the motions he is now appealing (see Filing No. 124). Additionally,
Nevarez-Carreon was represented by retained counsel during his criminal proceedings, but
he has not submitted documentation of his in forma pauperis status, as required by Federal
  8:14-cv-00324-JFB-SMB Doc # 93 Filed: 04/19/21 Page 2 of 2 - Page ID # 1946




Rule of Appellate Procedure 24(a)(1).      Accordingly, the Court adopts its previous
reasoning and will not permit Nevarez-Carreon to proceed in forma pauperis.

      IT IS ORDERED:

      1.     Nevarez-Carreon is denied leave to proceed in forma pauperis on appeal;

      2.     The Clerk of Court is directed to mail a copy of this Order to the Nevarez-
             Carreon at his last known address; and

      3.     The Clerk of Court is directed to provide a copy of this Order to the United
             States Court of Appeals for the Eighth Circuit.


      Dated this 19th day of April 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
